IN THE COURT OF APPEALS OF IOWA

                                    No. 17-0849
                               Filed August 16, 2017


IN THE INTEREST OF D.N. and N.N.,
Minor Children,

L.S., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Dubuque County, Thomas J.

Straka, Associate Juvenile Judge.



      A mother appeals from a juvenile court’s order terminating her parental

rights. AFFIRMED.




      MaryBeth A. Fleming of MaryBeth Fleming Law Office, P.C., Dubuque, for

appellant mother.

      Thomas J. Miller, Attorney General, and Ana Dixit, Assistant Attorney

General, for appellee State.

      William A. Lansing of William A. Lansing, P.C., Dubuque, attorney and

guardian ad litem for minor children.



      Considered by Vogel, P.J., and Potterfield and Mullins, JJ.
                                           2


MULLINS, Judge.

       A mother appeals from a juvenile court’s order terminating her parental

rights to her two children: D.N., born in June 2010, and N.N., born in March 2016.

The mother argues termination is not in the children’s best interests because she

shares a bond with them. She further argues the juvenile court should have

granted her request for an additional six months to work toward reunification.

       This family has a history of involvement with the Iowa Department of

Human Services (DHS) dating back to at least January 2007, when one of the

mother’s older children tested positive for illegal drugs. 1 D.N. has also tested

positive for illegal drugs in the past. In 2013, the juvenile court adjudicated D.N.

a child in need of assistance (CINA). The parents cooperated with services,

regained custody of D.N., and the CINA case was closed in 2014. DHS became

involved with the family again in March 2016 shortly before N.N. was born due to

concerns the father was using illegal drugs while caring for D.N. In April, the

juvenile court removed the children from the parents’ care and custody due to the

parents’ continued drug use, mental-health issues, and violation of the safety

plan in place at the time. The children have remained out of their parents’ care

since that time. The juvenile court adjudicated both children CINA in June 2016.

In April 2017, the State filed a petition for termination of the parents’ rights.

       The juvenile court terminated the mother’s parental rights pursuant to Iowa

Code section 232.116(1)(l) (2017) as to both children, paragraph (f) as to D.N.,



1
  The mother has three older children not at issue here. The juvenile court previously
terminated the mother’s parental rights to her three older children due to her substance-
abuse and mental-health issues.
                                               3


and paragraph (h) as to N.N.2                 We review termination-of-parental-rights

proceedings de novo. In re M.W., 876 N.W.2d 212, 219 (Iowa 2016). “We are

not bound by the juvenile court’s findings of fact, but we do give them weight,

especially in assessing the credibility of witnesses.” Id. (quoting In re A.M., 843

N.W.2d 100, 110 (Iowa 2014)). Our primary consideration is the best interests of

the child. In re J.E., 723 N.W.2d 793, 798 (Iowa 2006).

          The mother does not challenge the statutory grounds for termination on

appeal; thus, we do not address this issue. See In re P.L., 778 N.W.2d 33, 40

(Iowa 2010) (stating that when a parent does not challenge the existence of

statutory grounds, we need not address the issue).                 Instead, she contends

termination is not in the children’s best interests because she shares a strong

bond with them.

          In determining whether termination of a parent’s parental rights is in

children’s best interests, we “give primary consideration to the child[ren]’s safety,

to the best placement for furthering the long-term nurturing and growth of the

child[ren], and to the physical, mental, and emotional condition and needs of the

child[ren].” Iowa Code § 232.116(2). “Insight for the determination of the child’s

long-range best interests can be gleaned from ‘evidence of the parent’s past

performance for that performance may be indicative of the quality of the future

care that parent is capable of providing.’” In re A.B., 815 N.W.2d 764, 778 (Iowa

2012) (quoting In re C.B., 611 N.W.2d 489, 495 (Iowa 2000)). Under Iowa Code

section 232.116(3)(c), the juvenile court need not terminate the parental



2
    The juvenile court also terminated the father’s parental rights; he does not appeal.
                                         4


relationship if it finds by clear and convincing evidence that the termination would

be detrimental to the child due to the closeness of the parent-child bond.

       The mother has a lengthy history of substance abuse. She has continued

to struggle with establishing and maintaining sobriety in the underlying CINA

case, having tested positive for illegal drugs, including methamphetamine,

benzodiazepine, and marijuana, numerous times throughout the case. Although

the mother progressed to exercising partially supervised extended and overnight

visits with her children in the fall of 2016, by November, the mother had relapsed

and lost her housing. Throughout the next two months the mother heavily used

drugs with the children’s father, did not cooperate with services, and did not

consistently attend visits with her children. In late February 2017, the mother

was committed to the hospital to participate in inpatient substance-abuse

treatment. At the time of the termination hearing, the mother had maintained

sobriety for just over two months. However, her success was due to the fact that

she was in treatment during that time and was still residing at a treatment facility

at the time of the hearing.

       The mother has participated in fifteen substance-abuse treatment

programs over the past decade and has been unable to demonstrate any ability

to maintain sobriety outside of these structured programs.        The record also

shows the mother has untreated mental-health issues.          She has refused to

cooperate with counseling, medication management, or otherwise participate in

any meaningful mental-health treatment. The mother’s issues with substance

abuse and mental health were present when her parental rights were terminated

to her three oldest children and have continued to have a detrimental impact on
                                         5


the two children involved here. Further, at the time of the hearing, the mother

was not able to provide for her children’s needs because she was unemployed

and did not have stable housing.

       N.N. was removed from the mother’s custody when the child was one

month old and has not returned to the mother’s care. The mother has not been

consistent in her visits with her children and has repeatedly put her own desires

before the needs of her children. We conclude N.N. does not share a bond with

the mother so as to preclude termination. The record clearly shows, however,

that D.N. does share a close bond with the mother and will likely suffer as a

result of the termination. Still, we agree with the juvenile court’s assessment that

“requiring [D.N.] to ‘hang in limbo’ waiting for [the mother] to progress or, worse,

that [D.N.] is returned home and then again removed, outweigh the negative

impacts of termination.” The court noted the mother’s past cycle of drug use,

treatment, and relapse, all while her children waited for her to get sober and

determined termination was in the children’s best interests. We agree with the

juvenile court’s determination.

       The mother also argues the juvenile court should have given her

additional time to prove she could maintain sobriety. Under Iowa Code section

232.104(2)(b), a court may authorize a six-month extension if it determines “the

need for removal of the child from the child’s home will no longer exist at the end

of the additional six-month period.”

       “It is well-settled law that we cannot deprive a child of permanency after

the State has proved a ground for termination under section 232.116(1) by

hoping someday a parent will learn to be a parent and be able to provide a stable
                                         6

home for the child.” In re A.B., 815 N.W.2d at 777 (quoting In re P.L., 778

N.W.2d at 41). The mother continues to struggle with the same issues now that

have plagued her for over a decade. She has already had her parental rights

terminated with regard to her three older children and has previously had D.N.

removed from her custody due to her unresolved mental-health and substance-

abuse issues. D.N. is now five years old and has been out of the mother’s care

for over a year. N.N. is now one year old and has been out of the mother’s care

for all but one month of the child’s life. “[A]t some point, the rights and needs of

the children rise above the rights and needs of the parent.” In re C.S., 776

N.W.2d 297, 300 (Iowa Ct. App. 2009).         These children need and deserve

permanency and stability. See In re D.W., 791 N.W.2d 703, 707 (Iowa 2010); In

re C.K., 558 N.W.2d 170, 175 (Iowa 1997) (“It is simply not in the best interests

of children to continue to keep them in temporary foster homes while the natural

parents get their lives together.”). Based upon our de novo review of the record,

we are not persuaded the need for removal would no longer exist at the end of

six months. See Iowa Code § 232.104(2)(b).

       Accordingly, we affirm the juvenile court’s order terminating the mother’s

parental rights to her children.

       AFFIRMED.